
	

113 HR 4655 IH: Unfunded Mandates Accountability Act of 2013
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4655
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Yoder introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary, Rules, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Unfunded Mandates Reform Act of 1995 to provide for regulatory impact analyses for
			 certain rules, consideration of the least burdensome regulatory
			 alternative, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Unfunded Mandates Accountability Act of 2013.
		2.FindingsCongress finds the following:
			(1)The public has a right to know the benefits and costs of regulation. Regulations impose significant
			 costs on individuals, employers, State, local, and tribal governments,
			 diverting resources from other important priorities.
			(2)Better regulatory analysis and review should improve the quality of agency decisions, increasing
			 the benefits and reducing unwarranted costs of regulation.
			(3)Disclosure and scrutiny of key information underlying agency decisions should make Government more
			 accountable to the public it serves.
			3.Regulatory impact analyses for certain rulesSection 202 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532) is amended—
			(1)by striking the section heading and inserting the following:
				
					202.Regulatory impact analyses for certain rules;
			(2)by redesignating subsections (b) and (c) as subsections (d) and (e), respectively;
			(3)by striking subsection (a) and inserting the following:
				
					(a)DefinitionIn this section, the term cost means the cost of compliance and any reasonably foreseeable indirect costs, including revenues
			 lost as a result of an agency rule subject to this section.
					(b)In generalBefore promulgating any proposed or final rule that may have an annual effect on the economy of
			 $100,000,000 or more (adjusted for inflation), or that may result in the
			 expenditure by State, local, and tribal governments, in the aggregate, of
			 $100,000,000 or more (adjusted for inflation) in any 1 year, each agency
			 shall prepare and publish in the Federal Register an initial and final
			 regulatory impact analysis. The initial regulatory impact analysis shall
			 accompany the agency’s notice of proposed rulemaking and shall be open to
			 public comment. The final regulatory impact analysis shall accompany the
			 final rule.
					(c)ContentThe initial and final regulatory impact analysis under subsection (b) shall include—
						(1)
							(A)an analysis of the anticipated benefits and costs of the rule, which shall be quantified to the
			 extent feasible;
							(B)an analysis of the benefits and costs of a reasonable number of regulatory alternatives within the
			 range of the agency’s discretion under the statute authorizing the rule,
			 including alternatives that—
								(i)require no action by the Federal Government; and
								(ii)use incentives and market-based means to encourage the desired behavior, provide information upon
			 which choices can be made by the public, or employ other flexible
			 regulatory options that permit the greatest flexibility in achieving the
			 objectives of the statutory provision authorizing the rule; and
								(C)an explanation that the rule meets the requirements of section 205;
							(2)an assessment of the extent to which—
							(A)the costs to State, local, and tribal governments may be paid with Federal financial assistance (or
			 otherwise paid for by the Federal Government); and
							(B)there are available Federal resources to carry out the rule;
							(3)estimates of—
							(A)any disproportionate budgetary effects of the rule upon any particular regions of the Nation or
			 particular State, local, or tribal governments, urban or rural or other
			 types of communities, or particular segments of the private sector; and
							(B)the effect of the rule on job creation or job loss, which shall be quantified to the extent
			 feasible; and
							(4)
							(A)a description of the extent of the agency’s prior consultation with elected representatives (under
			 section 204) of the affected State, local, and tribal governments;
							(B)a summary of the comments and concerns that were presented by State, local, or tribal governments
			 either orally or in writing to the agency; and
							(C)a summary of the agency’s evaluation of those comments and concerns.;
			(4)in subsection (d) (as redesignated by paragraph (2) of this subsection), by striking subsection (a) and inserting subsection (b); and
			(5)in subsection (e) (as redesignated by paragraph (2) of this subsection), by striking subsection (a) each place that term appears and inserting subsection (b).
			4.Least burdensome option or explanation requiredSection 205 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1535) is amended to read as
			 follows:
			
				205.Least burdensome option or explanation requiredBefore promulgating any proposed or final rule for which a regulatory impact analysis is required
			 under section 202, the agency shall—
					(1)identify and consider a reasonable number of regulatory alternatives within the range of the
			 agency's discretion under the statute authorizing the rule, including
			 alternatives required under section 202(c)(1)(B); and
					(2)from the alternatives described under paragraph (1), select the least costly, most cost-effective,
			 or least burdensome alternative that achieves the objectives of the
			 statute..
		5.Inclusion of application to independent regulatory agencies
			(a)In generalSection 421(1) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 658(1)) is
			 amended by striking , but does not include independent regulatory agencies.
			(b)Exemption for monetary policyThe Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1501 et seq.) is amended by inserting after
			 section 5 the following:
				
					6.Exemption for monetary policyNothing in title II, III, or IV shall apply to rules that concern monetary policy proposed or
			 implemented by the Board of Governors of the Federal Reserve System or the
			 Federal Open Market Committee..
			6.Judicial reviewSection 401 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1571) is amended to read as
			 follows:
			
				401.Judicial review
					(a)In generalFor any rule subject to section 202, a party aggrieved by final agency action is entitled to
			 judicial review of an agency’s analysis under and in compliance with
			 subsections (b) and (c)(1) of section 202 and section 205. The scope of
			 review shall be governed by chapter 7 of title 5, United States Code.
					(b)JurisdictionEach court having jurisdiction to review a rule subject to section 202 for compliance with section
			 553 of title 5, United States Code, or under any other provision of law,
			 shall have jurisdiction to review any claims brought under subsection (a)
			 of this section.
					(c)Relief availableIn granting relief in an action under this section, the court shall order the agency to take
			 remedial action consistent with chapter 7 of title 5, United States Code,
			 including remand and vacatur of the rule..
		7.Effective dateThis Act shall take effect 90 days after the date of enactment of this Act.
		
